PER CURIAM.
These two cases, 6920 and 6921, were brought to recover on fire insurance policies. Both policies covered the same property, and the loss under each policy was caused 'by the same fire. The defense in each case is based on what the *553defendants claim to be fraud and falsehood in the preparation and presentation of plaintiff’s proofs of loss. The cases were tried to the court without a jury. Findings of fact, conclusions of law, and judgment were for plaintiff, and defendants appeal. Both appeals are submitted on the same briefs.
After a careful examination of the record, we are of the opinion that no prejudicial error was committed by the trial court, and that both judgments are warranted by the record.
The judgments appealed from are affirmed.
All the Judges concur.